OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                                 I




         a   t0   'theDrCpOr6OIiOtN6ti6n Or .%6X e~ea t%66
lt~tatoain the    earn6oi Glty ~.Xballaat. Caohran,Pair.
ADD.)166 5.W. 32,&6~66        L+IJ   Mtdi

          *ft ti'themlvataklml0 applloctblr        bo a~&t~Ser
    -UWD~iRJJ‘ptOD*tft   ilOa htit%W thOir‘WhM M. UWD-
    Uw   la fouud to ulot lb ohall mt bw enlargsb by
    6oMt8u0t1aa.     og tha 6QaQtwf, it.ougm to tr8rlvo
    I strlotootittuuWai~:fw Wm taaaoaablapromu            0%~
    b What th a ltato   h u $ruztbd    io oxproa~ %6x 38ak
    .intaudrb to grant at all, rod Oha unlua the 1VllW
    lalimltedto therem tww            of a0 atatutr,tr4 rw0t
    wuld br utdndvl     boroa-4   whet -8 aeath' IiCoolayM
    Taxauca (3d a*) p* 3570 Yhla tulo &alnl# Ma& Oh68
    the mtatuto mart 86 ?mk~r lfOaaU$, of, ir the 8wsttU6-
    uwot   $he iawbodl~obtitfl,
                              that thadoabO~tc8lbar*
    rdvad in t~vw of tha hxlng pow6t axulbaalambthe
                   2   suthwlud, &%a%.Caa. 26 W.) 8 539;
    ~;%%tdR              t. Uaweko;68 To& 698, f S.W.519.w
    :,
.~..
   i’

     - . ..